Justice QUINN
dissenting:
The determination of whether intrusive police activity constitutes a search within the meaning of Article II, section 7 of the Colorado Constitution depends on whether the person adversely affected by the activity has a reasonable expectation of privacy with respect to the object of the police intrusion. People v. TJnruh, 713 P.2d 370, 377 (Colo.1986). The issue before us in this case is whether article II, section 7 of the Colorado Constitution accords a person a reasonable expectation of privacy against a warrantless police intrusion, unsupported by probable cause, into the contents of tied or otherwise secured opaque trash bags deposited at or near the curbside of the person’s home for garbage collection and disposal.
The notion that a person has no reasonable expectation of privacy under such circumstances has a certain superficial attraction. This attraction, however, quickly disappears when the implications for personal privacy are considered. I venture to say that most persons would experience a great sense of personal insecurity at the prospect of police officers, without any cause whatever, opening a securely tied and opaque trash bag, the contents of which are hidden from public view, and then searching the bag to determine the activities, behavior, habits, and lifestyles of persons who deposited the trash in front of their home for' disposition by a trash collector. The court’s decision today condones that very practice and in so doing denigrates the Search and Seizure Clause of the Colorado Constitution. I accordingly dissent.
I.
In California v. Greenwood, 486 U.S. 35, 108 S.Ct. 1625, 100 L.Ed.2d 30 (1988), the United States Supreme Court held that the Fourth Amendment to the United States Constitution does not provide a person with a reasonable expectation of privacy in trash contained in opaque plastic bags and placed at the curbside of one’s home for collection. In so holding, the Court offered the following rationale:
It may well be that respondents did not expect that the contents of their garbage bags would become known to the police or other members of the public. An expectation of privacy does not give rise to Fourth Amendment protection, however, unless society is prepared to accept that expectation as objectively reasonable.
Here, we conclude that respondents exposed their garbage to the public sufficiently to defeat their claim to Fourth Amendment protection. It is common knowledge that plastic garbage bags left on or at the side of a public street are readily accessible to animals, children, scavengers, snoops, and other members of the public.... Moreover, respondents placed their refuse at the curb for the express purpose of conveying it to a third party, the trash collector, who might himself have sorted through respondents’ trash or permitted others, such as the police, to do so. Accordingly, having deposited their garbage “in an area particularly suited for public inspection and, in a manner of speaking, public consumption, for the express purpose of having strangers take it,” ... respondents could have no reasonable expectation of privacy in the inculpatory items that they discarded.
Furthermore, as we have held, the police cannot reasonably be expected to avert their eyes from evidence of criminal activity that could have been observed by any member of the public. Hence, “[w]hat a person knowingly exposes to the public, even in his own home or office, is not a subject of Fourth Amendment protection.”
486 U.S. at 39-41, 108 S.Ct. at 1628-29 (footnotes and citations omitted).
In denying the suppression motion in the instant case, the trial court ruled that neither the United States nor the Colorado *1279Constitution afforded the defendant a reasonable expectation of privacy in opaque trash bags left at or near the curbside of his home for garbage collection and disposal. The court of appeals reached a contrary result. Acknowledging that the defendant had no reasonable expectation of privacy under the United States Supreme Court’s decision in Greenwood, the court held that article II, section 7 of the Colorado Constitution did provide the defendant with a reasonable expectation of privacy in the trash bags. People v. Hillman, 821 P.2d 884 (Colo.App.1991). In reaching its conclusion, the court of appeals reasoned that the defendant did not abandon any expectation of privacy in the contents of the bags merely because he placed them at the curbside of his home for the trash collector and in an area accessible to the general public. 821 P.2d at 886-87. In my view, the court of appeals’ analysis is eminently sound and reflects a realistic appraisal of a person’s privacy interests emanating from the Colorado Constitution.
II.
Article II, section 7 of the Colorado Constitution states:
The people shall be secure in their persons, papers, homes and effects, from unreasonable searches and seizures; and no warrant to search any place or seize any person or things shall issue without describing the place to be searched, or the person or thing to be seized, as near as may be, nor without probable cause, supported by oath or affirmation reduced to writing.
This constitutional provision, in common with the Fourth Amendment to the United States Constitution, seeks to protect “legitimate expectations of privacy from unreasonable governmental intrusion.” People v. Oates, 698 P.2d 811, 814 (Colo.1985). In determining the scope of our state constitutional provision, we have employed the two-part test developed by Justice Harlan in his concurring opinion in Katz v. United States, 389 U.S. 347, 88 S.Ct. 507, 19 L.Ed.2d 576 (1967). That test requires an inquiry into whether the person aggrieved by a governmental intrusion has manifested a subjective expectation of privacy in the area, object, or activity subjected to the intrusion and whether any such subjective expectation is one which society is prepared to recognize as reasonable. Id. at 361, 88 S.Ct. at 516-17. The fact that this two-part test emanates from Fourth Amendment jurisprudence is not to say that we are required to engraft on our state constitution each and every decision of the United States Supreme Court construing the scope of the Fourth Amendment.
While a state court may not construe its state constitution in a manner that infringes upon federally guaranteed rights, it remains free to find in the state constitution greater protections against governmental intrusions than the protections granted by the federal constitution. It is a long-standing principle of federalism that state courts must be left “free and unfettered ... in interpreting their state constitutions.” Minnesota v. National Tea Co., 309 U.S. 551, 557, 60 S.Ct. 676, 679, 84 L.Ed. 920 (1941); see Michigan v. Long, 463 U.S. 1032, 1041, 103 S.Ct. 3469, 3476, 77 L.Ed.2d 1201 (1983) (Supreme Court acknowledges that rule requiring a state court to articulate adequate and independent state constitutional basis for providing greater protection under state constitution will “provide state judges with a clearer opportunity to develop state jurisprudence unimpeded by federal interference” and yet preserve “the integrity of federal law”). The Supreme Court in Greenwood expressly acknowledged that state courts “may surely construe their own constitutions as imposing more stringent constraints on police conduct than does the Federal Constitution.” Greenwood, 486 U.S. at 43, 108 S.Ct. at 1630. It thus follows that while we may look to the United States Supreme Court for guidance in interpreting our state constitution, we are not bound by federal precedent in resolving the scope of a state constitutional provision similar in language to the federal constitution.
In several of our prior decisions we have undertaken an independent analysis of article II, section 7 of the Colorado Constitution in order to provide Colorado citizens *1280with more protection against intrusions into their personal privacy than would be available under the Fourth Amendment to the United States Constitution. E.g., Oates, 698 P.2d 811 (rejecting United States Supreme Court precedent and concluding that placement of beeper in a chemical drum constitutes a search under Colorado Constitution); People v. Sporleder, 666 P.2d 135 (Colo.1983) (holding, contrary to United States Supreme Court decision, that governmental installation of pen register for home telephone intrudes on a reasonable expectation of privacy under Colorado Constitution); Chames v. DiGiaco-mo, -200 Colo. 94, 612 P.2d 1117 (1980) (adopting more protective standard of privacy under Colorado Constitution for records of bank depositor than is available under United States Supreme Court’s decision). Our independent analysis of the Colorado Constitution has not been restricted to search and seizure cases. See, e.g., Bock v. Westminster Mall, Co., 819 P.2d 55 (Colo.1991) (construing Free Speech Clause of Colorado Constitution in a manner more protective of speech than United States Supreme Court’s First Amendment jurisprudence); People v. Paulsen, 198 Colo. 458, 601 P.2d 634 (1979) (rejecting United States Supreme Court’s restrictive analysis of federal Double Jeopardy Clause and interpreting the Colorado counterpart in more expansive manner); People ex rel. Juhan v. Disk Court, 165 Colo. 253, 439 P.2d 741 (1968) (construing Due Process Clause of Colorado Constitution in manner more protective of liberty interests of accused than required under federal due process standards). Our independent analysis of the Colorado Constitution in these cases is simply a recognition of the fact that, while the United States Constitution is the supreme law of the land, it is the responsibility of this court, when appropriate, to interpret the Colorado Constitution in a manner consistent with and more protective of the liberty interests of Colorado citizens than might otherwise be required under federal standards. Our developing state constitutional jurisprudence, therefore, “reflects our repeated recognition that the Colorado Constitution, written to address the concerns of our own citizens and tailored to our unique regional location, is a source of protection for individual rights that is independent of and supplemental to the protection provided by the United States Constitution.” People v. Young, 814 P.2d 834, 843 (Colo.1991) (plurality opinion).
III.
The People concede, and rightly so, that the defendant had a subjective expectation of privacy in the contents of the trash bags placed in front of his home and searched by the police. Trash can be placed for collection in many ways. The defendant, for example, could have chosen to place trash in an open can or transparent container or could have deposited the trash in its raw form at the curbside. In fact, however, the defendant chose none of these methods, but instead went to the trouble of placing the trash in opaque bags and then tied or otherwise secured the top of the bags so that their contents were not exposed to public viewing. The defendant’s action clearly manifested a subjective expectation that the contents of the bags would not be visually accessible to the public and certainly would not be subjected to a warrantless search and seizure by the police. The critical issue in this case, and the one contested by the People, is whether the defendant’s subjective expectation of privacy is reasonable under the Search and Seizure Clause of the Colorado Constitution. I would hold that the defendant’s privacy expectation is a manifestly reasonable one under the circumstances of this case.
“Privacy is not a discrete commodity, possessed absolutely or not at all.” Spor-leder, 666 P.2d at 141 (quoting Smith v. Maryland, 442 U.S. 735, 749, 99 S.Ct. 2577, 2585, 61 L.Ed.2d 220 (1979) (Marshall, J., dissenting)). On the contrary, our expectations of privacy have their source in our culture and traditions, our laws, our commonly accepted norms of social behavior, and our habits and lifestyle. Our most private traits and affairs can be reconstructed from our objects, papers, and effects, even when in the form of trash. *1281Indeed, almost any human activity ultimately manifests itself in some form of waste or discarded product. Justice Brennan cogently commented on this aspect of personal lives in his dissent in Greenwood, when he stated:
A single bag of trash testifies eloquently to the eating, reading, and recreational habits of the person who produced it. A search of trash, like a search of the bedroom, can relate intimate details about sexual practices, health, and personal hygiene. Like rifling through desk drawers or intercepting phone calls, rummaging through trash can divulge the target's financial and professional status, political affiliations and inclinations, private thoughts, personal relationships, and romantic interests. It cannot be doubted that a sealed trash bag harbors telling evidence of the “intimate activity associated with ‘sanctity of a man’s home and the privacies of life.’ ”
486 U.S. at 50, 108 S.Ct. at 1634. In my view, the intensely personal nature of a person’s trash warrants recognition of a reasonable privacy interest in the contents of opaque and tied or otherwise secured trash bags placed at the curbside of one’s house for garbage collection and disposal. The same privacy interest, in my view, should attach to opaque and tied or otherwise secured trash bags left for garbage collection and disposal near one’s office or workplace.
In reaching a contrary result, the majority follows the Greenwood analysis and holds that the defendant had no reasonable expectation of privacy in the contents of trash bags when he placed them at or near the curbside where they were readily accessible to the public. Maj. op. at 1274. People residing in an urban area, however, have little choice but to place their property at or near the curbside for collection by public or private trash collectors. The zoning regulations of Adams County, for example, prohibit persons from removing their trash from one parcel of property and disposing of the trash by depositing it upon another parcel of property or in the streets or public way. Adams County Ordinance § 4-210 (1980). Storing junk or waste outdoors also is prohibited, Adams County Ordinance § 4-220 (1980), as is leaving a trash container in front of a dwelling or within the front setback for more than a twenty-four-hour period, Adams County Ordinance § 4-23 (1980). By ordinance, all trash containers must be covered. Adams County Ordinance § 4-230 (1980). The placement of tied or otherwise secured trash bags or containers at or near the curbside for collection and disposal by an authorized trash collector arguably might signify an intent to surrender one’s privacy interest in the exterior of the bags, since the exterior would thereby be exposed to public view. It requires nothing less than a quantum jump, however, to extrapolate from that same act a surrender of one’s privacy expectation in the contents of the trash bags, where, as here, the contents were hidden from public view.
In concluding that the defendant had no reasonable expectation of privacy in the contents of the trash bags, the majority disavows any reliance on principles of abandonment or assumption of risk, maj. op. at 1277, n. 17, but offers no identifiable rationale for its ultimate holding. I understand the majority’s unwillingness to draw upon abandonment or assumption of risk for its holding. Abandonment is the voluntary surrender or relinquishment of all right or claim to property with no intention of reclaiming the property. See generally Black’s Law Dictionary 2 (6th ed. 1990). Although a person placing trash for collection and disposal may arguably forego a proprietary interest in the trash, it does not follow that the person thereby intends to surrender or renounce any and all privacy interest in the trash. “A justified expectation of privacy may exist as to items which have been abandoned in the property law sense, just as it is true that no expectation may exist on some occasions even though the property has not been abandoned.” 1 W. LaPave, Search and Seizure, § 2.6(c) at 477 (1987). “[F]ar from losing their expectation of privacy in discarded possessions, people sometimes throw things out in order to maintain *1282their privacy.” State v. Hempele, 120 N.J. 182, 576 A.2d 793, 809 (1990).
I acknowledge that one’s expectation of privacy in the contents of opaque and tied or otherwise secured trash bags may be defeated when a trash collector, or some other private person not otherwise acting as a police agent, searches the trash bags and then turns the contents over to the police for examination and analysis. It would be quite another matter to conclude that the mere possibility of a fortuitous examination by a trash collector or other member of the public results in relinquishing any and all expectation of privacy with respect to a governmental search for incriminating evidence. Home and office occupants who place trash in nontransparent trash bags for collection do so for the limited purpose of waste collection and disposal and do not thereby intend to surrender their privacy interest in the trash so as to permit or authorize a police search of the bags containing the trash.
It likewise would be disingenuous if the majority were to speak of assuming the risk that a trash collector or other private person will search the trash. As a practical matter, persons living or working in an urban area have no other realistic method of disposing of their refuse. See Note, California v. Greenwood: A Proposed Compromise to the Exploitation of the Objective Expectation of Privacy, 38 Buff. L.Rev. 647, 661-667 (1990) (tracing evolution of American trash collection practices). There is a constitutionally significant difference between, on the one hand, assuming the risk that a child, a scavenger, or a trash collector will search trash bags for objects of interest and, on the other hand, assuming the risk of a police officer “scrutinizing the contents of the garbage bag for incriminating materials.” Hempele, 576 A.2d at 805; see L. Chits, In Search of a Fourth Amendment for the Twenty-First Century, 65 Ind.L.J. 549, 573-74 (1990) (arguing that Supreme Court's reliance on risk assessment has no place in trash collection case where exposure of private information is compelled by realities of modern life). A person’s awareness that leaving garbage for disposition may entail privacy risks “hardly means that the government is constitutionally unconstrained in adding to those risks.” Amsterdam, Perspectives on the Fourth Amendment, 58 Minn.L.Rev. 349, 406 (1974). It might just as well be argued that a person’s knowledge of the fact that house guests may sometimes exceed the scope of consent and invade the host’s privacy interests provides a legal justification for the police to likewise invade the host’s privacy interest and search the home without warrant and without probable cause. See The Supreme Court: Leading Cases, 102 Harv.L.Rev. 191, 198 (1988). Simply stated, the mere possibility that some member of the public or a trash collector might search one’s nontransparent and tied or otherwise secured trash bags should not be the basis for authorizing similar activity by governmental officials.
In lieu of articulating some accepted legal principle to support its conclusion, the majority seems content with citing a parade of cases from other jurisdictions. Judicial precedent has its value, but it is not an inexorable command and certainly not a substitute for an independent and reasoned analysis of the nature of the constitutional interests at stake in a given case. The repetition of a judicial rule, like the repetition of a catchword, “can hold analysis in fetters for fifty years or more.” B. Cardozo, Mr. Justice Holmes, 44 Harv.L.Rev. 682, 689 (1931). I would follow those state court decisions, admittedly few in number, that have found a reasonable expectation of privacy in trash deposited at the curbside of one’s home or near one’s office for garbage collection and disposal. See People v. Krivda, 5 Cal.3d 357, 96 Cal.Rptr. 62, 486 P.2d 1262 (1971), vacated and remanded, 409 U.S. 33, 93 S.Ct. 32, 34 L.Ed.2d 45 (1972), reaff'd 8 Cal.3d 623, 105 Cal.Rptr. 521, 504 P.2d 457, cert. denied, 412 U.S. 919, 93 S.Ct. 2734, 37 L.Ed.2d 145 (1973) (warrantless seizure of trash in front of home violates California Constitution); State v. Tanaka, 67 Haw. 658, 701 P.2d 1274 (1985) (society is prepared to recognize expectations of privacy in trash placed in company trash bin for collection); State *1283v. Hempele, 120 N.J. 182, 576 A.2d 793, 804 (1990) (reasonable expectation of privacy in contents of garbage bags left at curbside of one’s home because “ordinary opaque garbage bags conceal their contents from plain view”); State v. Boland, 115 Wash.2d 571, 800 P.2d 1112, 1115 (1990) (individual can reasonably expect that trash collector will handle trash once it has been set out near home for collection, but this expectation does not extend to governmental intrusion). The Hawaii Supreme Court said it best when it observed that “[pjeople reasonably believe that police will not indiscriminately rummage through their trash bags to discover their personal effects.” Tanaka, 701 P.2d at 1277.
What the defendant exposed to public view in this case was the exterior of the nontransparent trash bags, and in so doing, he disposed of his personal effects in a manner consistent with the enhanced privacy attaching to his objects, papers, and effects, albeit in the form of trash. “Surely the type of police surveillance employed [in this case] should not go unregulated, for a society in which all ‘our citizens’ trash cans could be made the subject of police inspection’ for evidence of the more intimate aspects of their personal life upon nothing more than a whim is not ‘free and open.’ ” 1 W. LaFave, Search and Seizure, § 2.6(c) at 478 (quoting People v. Krivda, 486 P.2d at 1269).
I would affirm the judgment of the court of appeals.
LOHR and KIRSHBAUM, JJ., join in this dissent.